 In the Matter of SCHAEFER BODY, INC., EMPLOYERandLOCAL 217,.INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA(CIO),PETITIONERCaseNo. 8-RC-367.-DecidedJuly 14, 191DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Carroll L.Martin, a hearing officer of the National Labor Relations Board. TheTearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing, Federal Labor UnionNo. 18671 (AFL), herein called the Intervenor, moved to dismiss thepetition upon the grounds that (1) a contract currently in effect be-tween the Employer and the Intervenor is a bar to this proceeding,and (2) a prior decision of the Board 1 is determinative of the issuesin this case.For the reasons given below, the motion is hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent certain employees of the Employer..3.The Intervenor contends that a collective bargaining contractexecuted by it and the Employer on February 13, 1948, constitutes abar to this proceeding, and further that the issues in this case areres jatdicata.The Petitioner asserts that the contract cannot be a bar .because (1) it contains an unlawful closed-shop clause, and (2) theIntervenor is defunct at the plant here involved.In the earlier case involving the same parties,' the Board held thatthe February 13, 1948, contract was a bar for a 2-year term and dis-1Matter of Schaefer Body, Inc.,78 N. L. R. B. 1247, decided August 20, 1948.2 Bid.85 N. L. R. B., No. 33.195857829-50-vol. 85-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissed the present Petitioner's petition.However, at that time theBoard had not enunciated itsHagercase doctrine,3 that a collectivebargaining contract containing an unlawful union-security provisionisnot a 'bar to a rival petition during the contract term.Conse-quently, no consideration was then given to the question of whetherthe 1948 contract contained an unlawful closed-shop or union-shopclause.That question is raised for the first time in this case.The contract which the Intervenor claims is a. bar contains a union-shop clause, but provides that the clause shall not become effective,until after a union-shop authorization election shall have been held.4Such a contract is clearly lawful.Accordingly, we find that the con-tract is a valid collective bargaining agreement for an indefinite term,which under other conditions would constitute a bar to a present deter-mination of representatives.The Intervenor is an amalgamated local whose membership includesvenor has contracts in the Cleveland area.The record shows that,although the Intervenor is an actively functioning bargaining agentin other plants, it is dormant in the plant involved in this proceeding.Its last act was the signing of the February 13, 1948, contract. It hasnever sought an election to authorize a union shop, as it agreed to doby the terms of the contract.For more than a year none of the em-ployees in the group has paid dues to the Intervenor.Virtually allof them became members of the Petitioner on or about February 10,1948, 3 days before the contract was signed.At that time, the shopsteward notified the Intervenor of his resignation both as a memberand as shop steward.Since that time no other steward has been ap-pointed for the plant, nor has any shop committee existed.No griev-ances have been processed by the Intervenor; those that existed havebeen taken up directly with the Employer, or allowed to continue unad-justed..Further, although the Intervenor's secretary-treasurer testi-fied that 21 of the employees in the unit are still carried on the Inter-.-enor's books as members of the Intervenor,' no attempt has beenmade since January 1948 to collect any dues, and no meetings havebeen held for the employees in the Employer's plant. Indeed, nonotices of general meetings of the Intervenor's membership have beenposted at the Employer's plant, or sent to any of the employees hereinvolved.Matter of C. Hager & Sons Hinge Mfg.Co.,80 N. L. It. B.163, decided November 5, 1948.No such election has been petitioned for or held.The testimony is uncontradicted that, in fact,none of the employees involved is nowa member of the Intervenor. SCHAEFERBODY, INC.197On the basis of these facts, we find that the Intervenor is not a func-tioning bargaining agent at this Employer's plant.,,We thereforefind that the contract entered into on February 13, 1948, does not con-stitute a bar to a present determination of representatives.The Intervenor contends, however, that in the earlier case, the Boarddecided that the Intervenor was not defunct, and that that decision isbinding upon the Board in this case.We do not agree. The Boarddid not then pass upon the question of the Intervenor's defunctness.In that case the hearing was held only 3 months after the contract wassigned.Three months was an insufficiently long period by which tomeasure defunctness.At the time of the present hearing, however, 14months had elapsed, during which time the Intervenor permitted thecontinuation of conditions which 11 months earlier were, at most, onlyindications of possible defunctness.The facts are now wholly.dif-ferent.In these circumstances, we find that the earlier case does notmake thisissueresjudicata.Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Cleve-land, Ohio, plant, excluding clerical employees, guards, and super-visors as defined in the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot- shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workCf.Matter of Perfection Spring andEquipmentCompany,72 N. L. R. B.590;Matterof Memo LeatherGoodsCompany,52 N. L. R. B. 625 ;Matter of MorrisonSteel Products,Inc.,50 N. L. R. B. 72.7Any participantin the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged.for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining, byLocal217, internationalUnion,United Automobile, Aircraft &Agricultural Implement Workers of America (CIO), or by FederalLabor Union No. 18671 (AFL), or by neither.